                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT WOOTEN,                                 )
             Petitioner,                       )       C.A. No. 18-334 Erie
                                               )
               v.                              )       District Judge Susan Paradise Baxter
                                               )       Magistrate Judge Richard A. Lanzillo
FCI MCKEAN WARDEN,                             )
              Respondent.                      )



                                   MEMORANDUM ORDER

       This action for habeas corpus relief was received by the Clerk of Court on October 26,

2018. In his habeas petition, Petitioner seeks relief under 28 U.S.C. § 2241, pursuant to the

“savings clause” of 28 U.S.C. 2255(e), which allows a federal prisoner to challenge the validity

of his underlying conviction where it “appears that the remedy by [§2255 petition] is inadequate

or ineffective to test the legality of his detention.” The petition was referred to United States

Magistrate Judge Richard A. Lanzillo, for report and recommendation in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for

Magistrate Judges.

       On January 29, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

(“R&R”) recommending that the petition be dismissed because it constitutes an abuse of the writ

and it fails to satisfy the requirements of 28 U.S.C. § 2255(e). [ECF No. 19]. In particular, Judge

Lanzillo concluded that Petitioner already filed a § 2255 petition raising the precise issue raised

in the instant § 2241 petition, and has failed to claim that he was convicted of conduct that was

subsequently decriminalized by a change in the law, which is the first of two conditions that

must be satisfied by a federal prisoner in order to take advantage of § 2255’s savings clause




                                                   1
under In re Dorsainvil, 119 F.3d 245,251 (3d Cir. 1997) (Id. at pp. 6-7). Petitioner has not filed

any Objections to the R&R.

       Thus, after de novo review of the petition and documents in the case, together with the

report and recommendation, the following order is entered:

       AND NOW, this 27th day of March, 2020,

       IT IS HEREBY ORDERED that the within petition for a writ of habeas corpus is

DISMISSED, with prejudice, and the report and recommendation of Magistrate Judge Lanzillo,

issued on January 29, 2020 [ECF No. 19], is adopted as the opinion of this Court. As there are no

further matters pending before the Court relative to the instant petition, the Clerk is directed to

mark this case “CLOSED.”



                                               _____________________________
                                               SUSAN PARADISE BAXTER
                                               United States District Judge


cc:    The Honorable Richard A. Lanzillo
       United States Magistrate Judge

       All parties of record




                                                  2
